 In the Matter of MARLIN-ROCKWELL CORPORATIONandHERBERTS. ANDERSONCase No. C-1915.-Decided March 6, 1942Jurisdiction:ball bearings manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion"anti-union statements; threatening employeewith discharge for attempting to secure the reinstatement of union members.Discrimination:refusal to reinstate, laid-off employees because of their unionmembership and activity; charges of, dismissed as to several persons.TestifyingUnder Act:refusal to reinstate laid-off employee because he testifiedat prior Board hearing.RemedialOrders: reinstatement ordered; back-pay awarded from the dateswhen, following lay-offs, the number of employees in given departments firstreached a figure substantially in excess of the number of employees remainingimmediately after the lay-offs.Evidence:ruling of Trial Examiner overruling employer's objection to introduc-tion of evidence with respect to events occurring prior to previous Board hear-ings in which the employer and union participated and in which there wereallegations of discrimination with respect to some of the persons on whose ,behalf charges were filed in instant case,sustained,since issues in instant caseare different from those in the two preceding cases.Mr. Edward D., Flaherty,for the Board.Messrs. O'Brian, Hellings, Ulshcf;Morey, by Mr. Dana B. HellingsandMr. John Van Sickle,of Buffalo, N. Y., for the respondent.Mt. Daniel B. Shortal,of Buffalo, N. Y., andMr. Herbert S. Ander-of Jamestown, N. Y., for Herbert S. Anderson.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Herbert S.Anderson, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Third Region (Buffalo, NewYork), issued its complaint, dated January 28, 1941, against Marlin-Rockwell Corporation, Jamestown, New York, herein called therespondent, alleging that the respondent had engaged in and was39 N. L. R. B., No. 90.501 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3),'and (4) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing thereon,were duly served upon the respondent, Herbert S. Anderson, UnitedAutomobileWorkers of America, affiliated with the Congress ofIndustrial Organizations, and United Automobile Workers of Amer-ica, affiliated with the American Federation'of Labor.With respect to the unfair labor practices, the complaint alleged insubstance that the respondent (1) on various dates between October1937 and June 1938 terminated the employment of 25 named em-ployees and at all times thereafter refused to reinstate or reemploythem because they had joined and assisted International Union,United Automobile Workers of America, Local No. 338, herein calledthe Union, and had engaged in concerted activities for the purpose ofcollective bargaining and other mutual aid and protection; (2) on orabout January 10, 1938, terminated the employment of and at alltimes thereafter refused to reinstate or reemploy HaroldMollerbecause he gave testimony under the Act in a prior hearing and joinedand assisted the Union and engaged in concerted activities; and (3)since on or about September 1, 1938, by the above acts, by informingemployees who had applied for reemployment and reinstatement thatthey never should have joined the Union, and by expressing antago-nistic and derogatory remarks concerning the Union and officers ofthe Union, discouraged concerted activities of its employees for thepurpose of collective bargaining and other mutual aid and protectionand membership of employees in and affiliation with the Union,'thereby interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.On February 12, and on March 7, 1941, respectively, the respondentfiled an answer and an amended answer- to the complaint. In itsamended answer the respondent denied that it had engaged in thealleged unfair labor practices.Pursuant to notice, a hearing was held in Jamestown, New York,from March 10 to March 19, 1941, before J. J. Fitzpatrick, the TrialExaminer duly designated by the Chief Trial Examiner.The Boardand the respondent were represented by counsel and participated inthe hearing.Full opportunity to be heard,.to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the beginning of the hearing and also at theclose of the Board's case, the respondent moved to_ dismiss the com-plaint on the ground that Herbert S. Anderson was not authorized,directly or indirectly, by the Union to file the charge herein.The MARLIN-ROCKWELL CORPORATION503Trial Examiner denied the motion and his ruling is hereby affirmed.'During the hearing the respondent objected to the introduction ofevidence with respect to events which occurred prior to July 2, 1937,and August 1938, the dates of previous Board hearings in which therespondent and the Union participated and in which there were allega-tions of discrimination with respect to some of the persons on whosebehalf charges have been filed in the instantcase.The TrialExamineroverruled the objections.We hereby affirm the ruling of the TrialExaminer, sincethe issues in the instantcase aredifferent from thosein the two precedingcases.At the close of the Board's case, therespondent moved to dismiss the complaint with respect to Earl Bliss,Helen Erickson (Theobald), Harry W. Rapp, Herbert Tolson, andJoe B. Wilson.The Trial Examiner granted the motion.Counselfor the Board moved to conform the pleadings to the proofin formalmatters, which motion was granted by the Trial Examiner withoutobjection.At the close of the hearing, the respondent moved to dis-miss the complaint in its entirety.The Trial Examiner denied themotion.During the hearing the Trial Examiner made rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On June 18, 1941, the Trial Examiner issued his Intermediate Report,copies of which were duly -served upon the respondent and Herbert S.Anderson.He found that the respondent had discriminated in regardto the hire and tenure of employment of 14 of the employees named inthe complaint and had engaged in and wasengagingin other unfairlabor practices affecting commerce, within the meaning of Section 8(1), (3), and (4) and Section 2 (6) and (7) of the Act, and recommendedthat the respondent cease and desist therefrom and take certainaffirmative action to remedy the unfair labor practices.He furtherrecommended that the complaint be dismissedinsofar asitallegedthat the respondent discriminated in regard to the hire and tenure ofemployment of the remaining employees named therein.On July 31and October 7, 1941, respectively, the respondent and Herbert S.Anderson filed exceptions to the Intermediate Report.The respond-,'ent filed briefs on August 20 and December 29, 1941.Pursuant to notice, a hearingowas held before the Board on December2, 1941, in Washington, D. C., for the purpose oforal argument.The respondent and Herbert S. Anderson were represented by counseland participated in the hearing.The Board has considered theexceptions and the briefs filed and finds the exceptions without meritIMatter of Wilson & Co , IncandLocal Union No 25, United PackinghouseWorkers of Americaof PA'OC,affiliated with CI.0 , 31 N L R. B ,440, ofConsumers Power Company,v.NationalLabor RelationsBoard,113 F. (2d) 38(C C. A 6);NationalLaborRelations Board v Pennsylvania Greyhound Lines, Inc.,cf.at., 303 U S.261, reversing 91 F (2d)178 (C C A. 3), and enforcing as modified1N. L. R B. 1. ' 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsofar as they are inconsistent with the findings, conclusions, andorder set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMarlin-Rockwell Corporation, a Delaware corporation having itsprincipal place of business in Jamestown, New York, has plants locatedin Jamestown, New York, and Plainville, Connecticut.The re-spondent is engaged in the Jamestown plant, the only plant involvedin this proceeding, in the manufacture and sale of ball bearings.Dur-ing 1940 approximately $1,500,000 worth of raw materials, consistingchiefly of steel tube, bar stock, forgings, strip steel, steel balls, andball stock were delivered to the Jamestown plant, 90 percent of whichwere shipped from places outside the State of New York.Duringthe same year bearings valued in excess of $4,000,000 were manu-factured at the plant., Approximately 75 percent of such productswere shipped to points outside the State of New York.II.THEORGANIZATION INVOLVEDInternational* Union,United AutomobileWorkers of America,Local No. 338, is a labor organization admitting to membership em-ployees of the respondent?III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Union first became active in the Jamestown plant in the spring,of 1937.At that time leaflets were distributed in front of the plantamong the respondent's employees announcing an organizationalmeeting at a local hotel within a day or two thereafter.At thismeeting which was held in the early part of April, the Union wasorganized and a week or two later officers were elected.Within afew days after the hotel meeting, the respondent laid off 23 employeesand the Union filed charges with the Board against the respondentalleging violation of the Act.Thereafter, the Board issued a com-plaint alleging, among other things, the discriminatory discharge orlay-off of 23 of the respondent's Jamestown plant,employees.At thehearing on said complaint, on July 2, 1937, the Board, the respondent,and the Union entered into a stipulation, by which the respondent,'Early in 1938 the membership of Local 338 split into two groups,one of which became affiliated with the"American Federation of Labor and the other with the Congress of Industrial Organizations.There is noshowing in the record which organization the Union is affiliated with nor is the matter material to the issuesin the present.case. MARLIN-ROCKWELL CORPORATION505without admitting the commission of unfair labor practices, agreed toreinstate all the discharged employees listed in the complaint with acertain amount of back pay to each, and the hearing was concluded.Pursuant to the stipulation, the respondent reinstated the 23 employeeswith back pay.'On June 10, 1938, pursuant to a petition filed by the Union and anelection held by the Board, the Board certified the Union as the ex-clusive bargaining representative of the respondent's employees atthe Jamestown plant, excluding clerical and certain other employees , .4Thereafter, on charges filed by the Union, the Board issued its com-plaint dated August 10, 1938, alleging among other things, that therespondent laid off 10 of its employees in the winter of 1937-38 andrefused to reemploy them because of their union membership andactivity.After a hearing before, a Trial Examiner in August 1938,the Board on January 19, 1940, issued its Decision and Order.TheBoard found that the respondent had discriminated in regard to thehire and tenure of employment of two of the employees named in saidcomplaint and ordered their reinstatement with back pay.TheBoard dismissed the complaint as to the other eight.5B. Interference, restraint, and coercionThe complaint alleged that since on or about September 1, 1938,the respondent has discouraged concerted activities of its employeesby (a) informing employees who had made application for reemploy-ment and reinstatement that they never should have joined theUnion; and (b) expressing to employees antagonistic and derogatoryremarks concerning the Union and officers of the Union.Frances Stead, a union member who had been laid off on December29, 1937, and whose lay-off was found not to be discriminatory in thecomplaint case in August 1938, testified that, when she applied forreinstatement to Stanley W. Brandel, superintendent of the James-town plant, in the fall of 1938, the latter replied that he did not knowwhether she was "for the Company or against the Company."Although Brandel denied making this statement, the Trial Examinerrejected such denial.We find that he made the statement attributed'sCarlK Corson, Charles G. Nelson, Lewis Alm, Harold Moller, MabelNordstrand,and ElmerMeleen, included in the present complaint,were reinstatedunder thisstipulation and received back, pay.Nelson appears in the 1937 complaint as GunnarNelson andCorson asCarl K. Carson.Their correctnames areCharles G. Nelsonand Carl K.Corson.4 ,Matter of Marlin-Rockwell Corporationand Local No338,United AutomobileWorkers of America, 5N L. R. B. 206 and 7 N. L. R. B. 8366Matter of Marlin-Rockwell CorporationandInternational Lnion, United AutomobileWorkers ofAmerica,Local 338, 19 N. L. R. B. 648, enforced as modified on other points inMarltn-Rockwell Corporation vNationalLabor RelationsBoard,116 F. (2d) 586(C. C. A. 2),cert. den. 313 U. S. 594.Charles G. Nelson, Elmer E.Meleen, HarryW Rapp, andFrances Stead, involved in the instant proceeding,were among those foundby the Board not to have been discriminatorily laid off.Nelson's first name appears'in the 1938 case asGimnard and Meleen's last name is therein spelled Melene.The record is clear that they are the sameindividuals who are correctly named in the instant proceeding as Charles G. Nelson and Elmer E. Meleen.1 506DECISIONS,, OF- NATIONAL LABORS RELATIONS BOARDto him by Stead. Bernard H. Abrahamson, a union member whohad been laid off by the respondent on January 7, 1938; testified that,when he went to the home of Louis Leonhart, assistant superintendent,about January- 1939 to ascertain the cause of his long lay-off,, Leon-hart agreed to attempt to secure his reinstatement and said "God,damn you Benny, you had no business joining that Union . . ."Leonhart denied generally that he ever talked with the employeesabout the Union or that he ever promised Abrahamson employment.The Trial Examiner did not credit his denial in view of the anti-union attitude of the respondent and its supervisors as shown by therecord.We find that Leonhart made the statement as testified to byAbrahamson.Howard R. Clemons, a colored employee, testifiedthat in June or July 1940, Emil Blodine, assistant foreman of hisdepartment, asked him if he knew of any polishers who were availablefor, employment; that he suggested Manley Jefferson, trustee andchief plant steward of the Union, and Henry O. Warmack, a unionmember, both of whom had been laid off by the respondent; and thatBlodine replied that he could not use them.Clemons further testi-fied that on the same day Carl Kruetz, foreman of his department,inquired 'of him about polishers, that he again mentioned Jeffersonand Warmack, and that Kruetz told him to "forget about those twomen because they may cause you to lose your job, too, bringing theirnames up in here like that."Kruetz denied that he had talked toClemons about either Jefferson or Warmack, but admitted that attimes he consulted Clemons about prospective colored employees.Blodine did not testify.The Trial Examiner found, and we agree,that both Kruetz and Blodine' made the above statements.Wefurther find that Blodine, by his foregoing statement to Clemons,meant that the respondelt would not reinstate Jefferson and Warmackbecause of their union membership and that Kruetz warned Clemonsof possible discharge for attempting to secure the reinstatement ofunion members.Herbert S. Anderson, secretary-treasurer of theUnion,' testified without contradiction that in September 1940 hemet Blodine in a taproom in Jamestown and inquired if the latterthought that Jefferson would ever be recalled to work, that Blodinereplied "Herb, you know that he don't stand any more chancegetting back down there than you do," and that, when he askedfor the reason, Blodine responded "You ought to know."On theentire record we find that Blodine in substance stated to Andersonthat the respondent would not reinstate Jefferson because of hismembership in the Union.'Anderson was a former employee of the respondent.He was one of the claimants at the 1938 hearing.In that case the Board ordered him reinstated with back pay. Thereafter,Anderson apparently left therespondent's employ. 'MARLIN-ROCKWELL CORPORATION507We find that the respondent, by the foregoing threats and .state-ments of Superintendent Brandel, Assistant Superintendent Leonhart,'Foreman Kruetz, and Assistant Foreman Blodine, in connection withits other acts set forth herein, interfered with, restrained, and coerced,its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.C.The refusals to reinstatePrior to September 1937, the respondent normally employed about452 persons in the Jamestown plant. Because of a recession inbusiness during the last quarter of 1937 and the first half of 1938,the number of employees. gradually dropped to 181 by June 30, 1938.October 31, 1939, more than the normal number were employed.Theincrease continued and by the end of the year 1940, there were morethan 1,000 persons employed.Nevertheless, a number of employeeswho had-been laid off have not been reinstated.The complaint, asamended, alleges in substance that the respondent refused. to rein-state the individuals previously laid off and named therein, becausethey joined and assisted the Union.The respondent contends that laid-off employees, like new employ-ees, are required to make formal written application for employmentand that it is not its practice to send for those who have not filedsuch applications unless they are exceptional or outstanding.Therespondent's practice with respect to the reinstatement of employeeslaid off in 1937, including those involved in this proceeding, has beenconsidered by both the Board and the United States`Circuit Courtof Appeals for the Second Circuit.The Board found:The Company maintains a list of all men laid off so that theymay be called back as needed.The usual policy of the Companyis to reemploy those laid off as business conditions warrant.?,.The Circuit Court of Appeals considering the same questionstated:In the case at bar the company had no contractual seniorityobligations, but it did in fact expect to recall its former employeeswhen work revived; such was its customary practice, althoughthere was no obligation to rehire them.'The evidence adduced at the hearing in the instant case shows nomaterial change in the respondent's practice.Foremen kept lists oflaid-off employees and in considering such employees for reinstate-ment'consulted the lists and recommended to the superintendent thereinstatement of those who had rendered satisfactory service.Therespondent reinstated these employees if they were available.Al-7See footnote 4,supraBSee footnote5, supra. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough written applications were customary, they were not a pre-requisite to being reinstated nor were employees so advised.Forementold many of the employees involved in this proceeding that the re-spondent would reinstate them when employment increased.. Therespondent did not advise then otherwise and generally relied on theforemen's recommendations with respect to reinstatement.Moreover, the record discloses that many employees, whom wefind below to have been discriminatorily refused reinstatement,applied for reinstatement in person and were given reasons other thantheir failure to submit written applications for the respondent'sfailure to reinstate them.At the hearing the respondent advancedreasons such as inefficiency, tardiness, and restriction of productionas defenses.It is clear, therefore, that the respondent gave considera-tion to the reinstatement of these persons regardless of its, allegedreinstatement practice and that their failure to secure reinstatementwas attributable to reasons other than such practice.For convenience, the various cases discussed below will be groupedaccording to department.1.The shipping departmentCarl K. Corsonwas employed as a packer in the shipping depart-ment in 1935.He joined the Union in April 1937 at the hotel organi-zationalmeeting and within a week or two thereafter was electedtrustee.He testified that about this time, after leaflets announcinga union meeting had been distributed, Superintendent Brandel toldhim that he did not "want to see me talking to the people passing outthose leaflets," or "attending any meetings; if I did I could considermy job done." - While Brandel denied this testimony, the TrialExaminer did not credit his denial and found that he used the lan-guage as stated by Corson.We also credit Corson's testimony inthis regard.Three days after this talk, the respondent laid Corsonoff but subsequently reinstated him with back pay under the stipula-tion entered into the following July.9The respondent did not lay Corson off at any other time even duringslack periods until November 13, 1937.At that time the respondentassigned lack of work as the reason for his lay-off.During the periodof his employment he, with others in the shipping department, receivedfour wage increases.After his lay-off he returned to the plant ortelephoned to apply for reinstatement every month or two up to andincluding October 1939.Brandel advised him on each occasion thatwork was still slack and that the respondent would send for him whenhis' services were required.-See footnote 3,supra.Corson's foreman,Brown, admitted that Corson was laid off in ADri1 1937. on"orders from the office." MARLIN-ROCKWELL CORPORATION .509In October 1939, Corson applied for reinstatement to Brandel,who told him for the first time that he would not be reemployed be-cause of the "sloppy nature of his work and his unwillingness to co-operate."Corson's duties included the packing of boxes-or cartons ofbearings and the placing of the name and address of the customer onthe outside of each package.Brandel testified that Corson wouldwork fast and "sloppily" to avoid working overtime and that he wouldimproperly pack and address boxes.and his foreman, .testified that Corson packed boxes improperly andthat on occasion he shipped wrong orders.The first instance citedhappened in October 1935 on a rush order when Corson shipped thewrong-sized bearing.The only other instance occurred on August29, 1936, when Corson again shipped the wrong-sized bearing to thesame customer.Brown admitted that he expected occasional mis-takes in the shipping department and that they occurred.We find,as did the Trial Examiner, that the two errors cited, occurring 10months apart and the most recent over a year prior to Corson's lay-off,appear too remote and not indicative of frequent carelessness byCorson.Brown asserted that the respondent instructed Corson to use astencil- in addressing packages and that Corson, contrary to theseinstructions, "several" times used a pencil for such purpose.Corsontestified, however, that about 1936, after a 2 months' trial period, therespondent abandoned the rule requiring the stenciling of all packages,and that thereafter it was the approved practice in the shipping de-partment to use a special marking pencil supplied by the respondent,instead of the stencil, on rush orders and orders for occasional cus-tomers.10We credit Corson's testimony in this regard, as did theTrial Examiner.At the time of Corson's lay-off, there was one other employee in theshipping department doing the same type of work.At the time of thehearing, this department employed five employees doing this sametype of work, four of whom were new employees who had not previ-ously been employed by the respondent.The respondent's recordsshow that after the lay-off of Corson there were nine employees in theshipping department.This number was further reduced in theensuing months, then increased to 10 about March 31, 1939, and to 27by December 31, 1940, 16 of whom were new employees.We find,as did the Trial Examiner, that employment was available for Corsonon March 31, 1939.In view of Corson's continuous employment even during slackperiods, his four wage increases, the remoteness in time between thetwo cited errors and his lay-off, and the.fact that Brandel did notioBrown did not specify the times when Corson disobeyed his instructions with respect to using a stenciland there is no showing in the record that Corson used a marking pencil during the 2 months'trial period. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDmention his alleged carelessness as the reason for not reinstating himuntil October 1939, we find, as did the Trial Examiner, that he was acompetent worker and that the alleged criticism of his work was notthe respondent's reason for not reinstating him.Corson's unionactivity, Brandel's threatening anti-union statement to him, and the,absence of a satisfactory showing why he was not reinstated whileother old employees were reinstated and new employees were hired inhis department, together with the respondent's expressed oppositionto the Union as shown by the record, convince us, as they did theTrial Examiner, that the respondent did not reinstate him, becauseof his-union membership and activities.We find that the respondent,by refusing to reinstate Corson, discriminated in regard to his hire andtenure of employment, thereby discouraging membership in the Unionand interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.2.The L. and S. turning departmentCharles A. Bosworthwas laid off by the respondent on November-22, 1937, and has never been reinstated.The respondent assignedlack of work as,the reason for the lay-off.He joined the Union inMay 1937, attended union meetings, and wore his union button at-work thereafter.The respondent contends ^ and Bosworth's superiors testified thathe was not recalled because of his slowness.The respondent's recordsshow that at no time from the first of 1937 until his lay-off did Bos-worth earn more than his guaranteed minimum.11We find, as didthe Trial Examiner, that the respondent did not reinstate Bosworthfor reasons other than his union membership or activity.The allega-tions of the complaint with respect to him will accordingly be dis-missed.John Ullbergwas laid off on November 19, 1937, the reason assignedbeing lack of work.He has never been reinstated.Ullberg joinedthe Union in the summer of 1937 and thereafter wore his union buttonat work.The respondent contends and Ullberg's superiors testifiedthat he was not reinstated because he was unreliable and tardy inreporting for work.The respondent's records show that from theweek ending June 19, 1937, to the time of his release, Ullberg did notreport on 10 different days and during this time was tardy from 15minutes to 2 hours on 14 other days.The respondent's records alsoshow that during the same period Ullberg made more than the guar-11Bosworth's work was on a piece-work basis,except that there was a guaranteed minimum called "daywork," which each employee received without regard to whether or not he agtually earned that amount bypiece-work count.The only other employee in this department whose work record was as unimpressiveas that of Bosworth was one Haggmark,also a union member, who was laid off in December 1937 and hasnot been recalled. MARLIN-ROCKWELL CORPORATION511anteed minimum on only 2 days.12We find, as did the Trial Ex-aminer, that the respondent did not reinstate Ullberg for reasons otherthan his union membership or activity.The allegations of the com-plaint'with respect to him will be dismissed.3.The grinding departmentCharles G. Nelsonwas first employed by the respondent in 1926 andintermittently thereafter.His last period of continuous employmentstarted on January 1, 1935.He joined the Union on April 6, 1937,was .discharged on April 8, but was reinstated in July of that yearwith back pay under, the stipulation of settlement.He was laid offon December 29, 1937.The respondent assigned lack of work as thereason for the lay-off.13At that time he was grinding rings.Priorto the April 1937 lay-off, he set up machines for the operators in hisdepartment.Nelson was corresponding secretary of the Union and as such, priorto his last lay-off, had participated in a number of conferences withthe respondent. In August 1938 he went to the plant to apply forwork but was informed by the gateman at the plant entrance that the-respondent was not hiring anyone at that time. The respondent'srecords show that 30 additional employees were hired in the grindingdepartment.in August 1938. In November 1940 Nelson applied forreinstatement to Brandel, who told him that the respondent did notneed him.' ,Brandel and William Johnson, Nelson's foreman, testified that hewas not reinstated because he was frequently, tardy at work and oftenargued with his set-up man and inspectors.Nelson's weekly timecards would have shown his record as to tardiness, but the respondentdid not produce them.This is in striking contrast with the respond-dent's ready production of such records in the case of Ullberg.John-son admitted that Nelson was an average worker and 'when Nelsonwas laid off the respondent assigned lack of work as the reason. It isalso significant that at the 1938 hearing the respondent did not mentionthe shortcomings now attributed to Nelson.We find, as did the TrialExaminer, that the asserted tardiness and argumentative ways ofNelson are not the real reasons for his non-reinstatement by therespondent.Although Nelson's efficiency was admittedly average, instead ofreinstating him the respondent hired 235 new employees in the grindingdepartment.14This fact, together with his union activity, his long13No others doing similar work in the turning department had such a poor record as Ullberg, except Bos-worth and Raggmark, previously referred to.113The Board found in its decision following the 1938'hearmg that Nelson was not discriminatorily laid off,and that he was less efficient than those retained in his department. (See footnote5, supra.)14The respondent's records show that on December 31, 1937, there were 47 employees in the grindingdepartment.On August 31,1938, the number there employed was 58, and it gradually increased thereafter,numbering 330 by December 31, 1940, of whom 235 were new employeesWe find, as did the Trial Exam-iner, that on August 31, 1938, employment was available for Nelson.448105-42-vol. 39'34 512DECISIONSOF NATIONALLABOR RELATIONS BOARDtenure of employment, the absence of a satisfactory showing why hewas not reinstated, the respondent's general anti-union attitude, andthe threats of Brandel to union members clearly show that the re-spondent discriminatorily denied reinstatement to Nelson.We find,as did the Trial Examiner, that the respondent did not reinstateNelson because of his union membership and activities.By thusdiscriminating in regard to Nelson's hire and tenure of employment,the respondent discouraged membership in the Union and interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.HaroldMollerwas employed by the respondent from 1934 untilDecember 29, 1937,15 when he was laid off, the respondent assigninglack of work as the reason.The complaint, as amended, alleges thatthe respondent refuses to reinstate him because he joined and assistedthe Union and also because he testified at the 1938 bearing.Moller joined the Union in April 1937.The respondent laid himoff in the same month, but reinstated him the following July withback pay pursuant to the aforementioned settlement agreement. InFebruary 1937 O'Brien, his foreman, asked Moller, who was then em-ployed in the finish grinding department, whether he desired to betransferred to the precision grinding department.As this wouldhave involved night work, Moller refused the offer.He testified asa witness for the Board at the 1938 hearing.Between the date ofhis lay-off and the spring of 1939 he applied at the plant for reinstate-ment approximately six times, applying personally to Brandel twoor three of such times.He has never been reinstated.Moller testi-fied that in April 1939 he asked Brandel why he could not secure rein-statement and that Brandel told him that his work had been satis-factory, but that he had testified against the respondent at the 1938hearing and had lied.According to Moller, Brandel then stated"I could never take you back until this- is all settled."Brandeldenied that he had engaged in the above conversation with Moller.The Trial Examiner did not credit the denial and we find that Brandelmade the statements attributed to him by Moller.The respondent contends that Moller was not reinstated becauseof his attitude and disposition.O'Brien testified that, beginningabout the end of 1936, Moller became surly and disagreeable andargued constantly with the inspector and set-up man; that Mollerwould insist when the inspector failed to pass his work that it wasthe fault either of the inspector or the set-up mail and not his; thatthis happened frequently; and that invariably when the matter cameto his'attention he found that the inspector was right and that Mollerwas wrong. Clayton G. Casler, the inspector, and Floyd G. Carpenter,the set-up man, corroborated this testimony.15The complaint alleged the termination date as January 10, 1938 It later was amended to show thecorrect date. MARLIN-ROCKWELLCORPORATION513The record does not sustain the respondent's contention, but, onthe contrary, clearly shows that Moller was a satisfactory employee.That the respondent so regarded him is manifested by the fact thf;tin 1935 it assigned him more desirable work and in 1'937 offered himstillmore desirable work.18From 1934 until his final release in 1937,the respondent laid Moller off five times and reinstated him fourtimes, 17 and during the entire period of his employment his foremannever made any complaints about his work.At no time did therespondent ever advise Moller that his work was unsatisfactory orthat his release was occasioned by anything other than slack busi-ness.18As heretofore appears,19 there were 11 employees added to thegrinding department between the time of Moller's lay-off and August31, 1938.The number has increased continuously since.Manywere new employees requiring from 2 to 4 weeks to break in.TheTrial Examiner found, and we find, that employment in the grindingdepartment was available for Moller on August 31, 1938.Taking into considerationMoller's union membership, the factthat he was a satisfactory employee, the unconvincing reasons ad-vanced for not reinstating him while a great number of new employeeswere added to his department, the respondent's expressed oppositionto the Union, and Brandel's statements which he made when herefused to reinstate Moller in April 1939, we find, as did the TrialExaminer, that the criticism of Moller's disposition and attitude isonly a pretext, and that the real reasons why the respondent did notreinstate him were because he joined and assisted the Union andtestified as a witness at the prior Board hearing.We find that therespondent, by refusing to reinstate Moller, -discriminated in regardto his hire and tenure of employment, thereby discouraging member-ship in the Union, and that the respondent refused to reinstate Mollerbecause he gave testimony under the Act.We further find that, byrefusing to reinstate Moller, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.James A. Morganwas laid off on January 7, 1938, the reasonassigned being lack of work.He has not been reinstated.He joinedthe Union in the fall of 1937, and attended some union meetingsthereafter, but did not wear a union button at work.Charles A.Tyrrell and William Johnson, Morgan's foremen, denied knowledge19 In 1935 the respondent placed Moller on finish grinding work which is easier and cleaner work thanrough grinding, which he had been doing In 1937 Moller's foreman offered him a transfer to precision grind-ing work.Although this type of work did not entail an increase in wages it was cleaner work and the em-ployees considered it more desirableMoller did not accept this transfer solely because it would involvenight work for an indefinite period until the respondent secured an additional machine.17There were three Iay-offs prior to the April 1937 lay,-off, heretofore discussed.18The inspector, Clayton G. Casler, criticized Moller's work because he did not pile the rings he had fin-ished on his table in even rows, but piled them irregularlyThis was a matter of convenience for the in-spector in counting the rings which it was his duty to do and not any rule laid down by the respondent19 Seefootnote 14,supra. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDof his union membership.The Trial Examiner credited these denialsand recommended dismissal of the complaint with respect to Morgan.Upon the entire record, we find, as did the Trial Examiner, that therespondent did 'not deny reinstatement to Morgan because of hisunion membership or activities.4.The assembly departmentFred S. Latona, Lawrence Edmunds,andElmer E. Meleen.Latonawas employed by the respondent in 1922 and was thereafter laid offand reinstated on different occasions.He was last reinstated in July1933 and worked steadily as a matcher in the assembly departmentuntil December 29, 1937, when he was laid off, the reason assignedby the respondent being lack of work.He joined the Union in April1937 and thereafter wore his union button at work.Latona testified that at the time of the 1937. dismissals, heretoforediscussed, Kreutz, his foreman, asked him if he was in agreement withthe union sentiments of the employees who had been dismissed.Ac-cording to Latona's testimony he defended the right of the employeesto join a union, whereupon Kreutz told him to keep quiet.Kreutzdenied this testimony, but in the light of the anti-union attitudedisplayed by the- respondent at this time and other controvertedstatements attributed to Kreutz, which he found to be true, the TrialExaminer did not credit his denial.We find that the conversationtook place as above'detailed.In June or July 1938, subsequent to his lay-off, Latona applied forreinstatement at the plant, but was unable to see his foreman or anyof the officials.He testified that that-fall, Kreutz told him thatKreutz could not reinstate him because he was a "trouble-maker"and that the men would all quit if Kreutz did hire him.- Kreutzdenied this statement also, but the Trial Examiner did not credit hisdenial.We find that he made the above statement.Latona testifiedthat he applied to Brandel for reinstatement on the day following thistalk with Kreutz,Brandel told Latona, according to the latter, thatthe respondent was not hiring anybody, but that his work had beensatisfactory and that the respondent would send for him when a jobwas available.Brandel denied making the above statement.TheTrial Examiner found that his demeanor and testimony as a witnesswere not impressive and did not credit his testimony in this instance,nor in other controverted instances herein set forth.We find thatBrandel made the statements attributed to him by Latona.Brandel,Kreutz, and Dittman, Kreutz's assistant, testified thatLatona was chronically tardy.Kreutz and Dittman further testifiedthat Latona continually complained about the work of the measuringemployees, who provided material for him.However, Kreutz ad- -MARLIN=ROCKWELL CORPORATION --515mitted that Latona was an average worker and compared favorablywith the other employees in that respect and, as stated above, Brandeltold him in the fall of- 1938 that his work had'been satisfactory.Wedo not believe, that the respondent would have retained Latona' formore than 4 years or that Brandel would have told him that his workwas satisfactory if his alleged tardiness and complaints were really ofconsequence..Edmundswas employed steadily as a matcher by the respondentfrom August 1933 until he was laid off on February 10, 1938.Therespondent assigned lack of work as the reason for the lay-off.Edmunds testified that at that time Kreutz told him that he wouldbe one of the first to be recalled when business improved.Kreutzdenied making this statement, but the Trial Examiner did not credithis denial.We find that he made the above statement. Edmundsjoined the Union in the fall of 1937 and was appointed steward.In that capacity he had several conferences with Brandel.Heapplied to Kreutz for reinstatement in February 1939 without successand in the fall of that year again applied to Kreutz who told-him. toapply to Brandel.He testified that when he' spoke to Brandelshortly thereafter, Brandel stated that he did not think that Edmundswould ever be reinstated, and that when he called Brandel's attentionto the promise made by Kreutz, Brandel stated that Kreutz had beenmisinformed.Although Brandel admitted having told Edmunds thatbe would not be reinstated, he denied the other statements.We find,as did the Trial Examiner, that Brandel made the statements at-tributed to him.The respondent has not reinstated Edmunds despitethe great increase in the number of assembly-department employees.Meleenwas employed as a 'matcher in the assembly departmentfrom 1933 until December 29; 1937, when he was laid off, the reasonassigned by the respondent being lack of work.20He was sergeantat-armsin the Union, a fact which was published in the local press.He testified that at the time of his lay-off Kreutz told him that hewould inform him when the respondent required his services.Hefurther testified that in November 1940 he complained to Kreutzabout the failure to reinstate him and that Kreutz said that his workwas satisfactory, but that Kreutz could do nothing about it.Kreutzdenied this testimony, but we find, as did` the Trial Examiner, thathe made the above statements.Meleen has never been reinstated.The respondent contends and Brandel testified that after the Unionstarted organizing in 1937, Latona, Edmunds, and Meleen all slowedup their work as matchers and restricted production. In supportthereof, it submitted a compilation from its records of the averagehourly earnings of the matching crew for 1937, and of the new matching'°Meleen was laid off in April 1937 and reinstated under the settlement agreement. (See footnote 3,supra)He was also one of the complainants in the 1938 complaint case.(See footnote5, supra.) 5,16DECISIONSOF, NATIONALLABOR RELATIONS BOARDcrew working in the first quarter of 1940.This compilation does notbear out the respondent's contention. It shows that the earnings ofthe crew were greater in the last quarter of 1937 than they had beenin the first quarter of that year.Although the earnings of the 1940crew were substantially larger, the record shows that other factorsbesidesmore efficient personnel might account for the increase.2tThere is no showing in the record that Latona, Edmunds, and Meleenrestricted production.They were part of a group comprising 18employees and the earnings of the employees in the group were notascertained individually, but were allocated in a lump sum basedon group production.The respondent advanced no convincingreason for singling them out of the group as being responsible forrestricted production.22As noted above, Brandel told Latona in thefall of 1938 that his work had been satisfactory." Foreman Kreutzadmitted, as stated -above, that, Latona was an average worker andalso that Edmunds was a conscientious worker who was "trying todo a job for the company." Although the foreman testified thatMeleen was very slow, the Trial Examiner did not credit his testi-mony, nor do we, in view of the testimony given by him at the 1938hearing that Meleen "upheld his own" as a matcher. It is significantthat the respondent assigned lack of work and not unsatisfactorywork as the cause for the lay-offs of all three.The respondent's records show that on December 31, 1937, therewere 18 employees remaining in the department.On December 31,1938, the employees numbered 22.On December 31, 1940, there.were 66 employees in the assembly department, at least 40 of whomwere new employees.The.Trial Examiner found, and we find, thatemployment was available for Latona, Edmunds, and Meleen onDecember 31, 1938.The long records of continuous employment of Latona, Edmunds,and Meleen, their union membership and activities, the unsatisfactorycharacter of the defenses advanced at the hearing, the reinstatementof other old employees and the hiring of a large number of new ones,Kreutz's anti-union statement to Latona,- and the respondent'santagonism toward the Union convince us, as they did the Trial2iBrandel testified that it was not "necessarily true" that the hourly rate decreased when business becameslack because a slack period would result in a reduction in personnel so that the volume of work availableto each employee retained would remain constant.He further testified that Latona and Meleen wereemployed on a standard sized bearing that was manufactured in large quantities even during slack periods.However, he admitted that in busy periods the hourly rates would increase because of increased productionand that during such periods employees are on piece-work rates the greater portion of the time and havelarger earnings.He admitted further that during slack periods employees must wait for parts at timesand that when they do so wait they are paid by the hour. In this connection it should be noted that normalearnings from piece rate are greater than those from hourly rate work.AlthoughRreutz testified thatthe average earnings remained constant despite the amount of production,he admitted that when therewere large orders employees were not required to move around as much in matching and that, therefore,production would be greater.SiBrandel testified that he thought that Latona and Meleen were restricting the group's productionaz I had "just a suspicion,perhaps" that Edmunds was doing so. MARLIN-ROCKWELL CORPORATION517Examiner, that these men were denied, reinstatement because of theirunion membership and activities.We find that the respondent, byrefusing to reinstate Latona, Edmunds, and Meleen, discriminatedin regard to their hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining,- andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Leah Gardner Greene,MabelNordstrand,Agnes 0. Welch,andFrances Stead.Greene,a married woman, was employed continuouslyas a rivet sticker in the assembly- department from 1933 to October25, 1937, with the exception of one lay-off in 1936.,When she waslaid off on October 25, 1937, the reason assigned was lack of work.She joined the Union in April or May 1937 and thereafter wore herunion button at work.Greene testified that Kenneth Baker,' fromwhom she secured her rivets and who was a receiving clerk withcertain supervisory duties, told her to take her button off, that itwas not appropriate.Baker denied generally that he had everdiscussed union buttons with any of the employees.The TrialExaminer found, and we find, that Baker made the statement at-tributed to him by Greene. In the winter of 1939, Brandel told herthat he was not going to employ any more married women.Greenehas never been reemployed.Nordstrand,also. a married woman and employed as a rivet sticker,was hired in 1934 and laid off on the same day as Greene.23 Therespondent also assigned lack of work as the reason for her lay-off.She joined the Union in April 1937, and Kreutz admitted that heknew of her union membership before she was laid off. In August1939 Brandel told her that he did not intend to hire any more marriedwomen.Welch,a married woman, was employed by the respondent from1933 to December 29, 1937, when she was laid off, the reason assignedbeing lack of work. She was a rivet sticker and also ran a press.She joined the Union in June 1937 and thereafter wore her unionbutton at work. She testified that Kenneth Baker, noting thebutton, said "Did you join that damn thing? . . . Do you knowthat you won't be working here very long . . ' . The company does notapprove of that.You had better take that button off . . ." Bakerdenied making this statement.He admitted,,that union buttons wereworn by employees at the time, but stated that he could not recallwhether Welch wore one.We find, as did the Trial Examiner, thatBaker made the statement as testified to by Welch. She applied foireinstatement to Assistant Superintendent Leonhart a number oftimes, beginning within a week after her lay-off and continuing99,She was also laid off in April 1937 and reinstated under the settlement agreement.See footnote 3,supra. 518DECISIONS OF NATIONAL LABOR RELATIONS, BOARDthroughout the summer and fall of 1938.Brandel advised her in thefall of 1939 that the respondent was not hiring any married women.Stead,a married woman, was employed by the respondent in 1928.The respondent laid her off on December 29, 1937, at which time shewas assembling bearings.Lack of work was assigned as the reason for"her lay-off.She joined the Union in the spring of 1937, wore her unionbutton at work, and was included as a claimant in the 1938 hearing.She applied at the plant for reinstatement three times in the fall of 1938without success. 'We have found that on one occasion Brandel statedthat he was not hiring anybody and added that "He did not knowwhether [Stead],was for the Company or against the Company." In1939 Brandel told Stead that the respondent was not hiring anymarried women in the assembly department. `The evidence presents no substantial issue as to the efficiency of-these four women.Although Kreutz testified that Welch was not"very good" at sticking rivets by hand, he admitted that her work onthe automatic press was satisfactory.The evidence is clear that shehad been doing both types of work for-some time prior to her lay-offwithout any criticism.Kreutz admitted that Nordstrand and Steadwere good workers, and that Greene was an average worker.The'Trial Examiner found, and we find, that all four of these women weresatisfactory workers.On September 1, 1939, the respondent adopted a so-called marriedwoman rule.This rule did not bar married women completely fromemployment with the respondent.24 It provided in substance thatno married woman would be hired, or if not then working, be reinstated,by the respondent after that date.However, those actually workingat that time were permitted to remain.Thus, the positions of mar-ried women working on September 1, 1939, were unaffected by theruling.Both Greene and Nordstrand come within the rule and are notentitled to reinstatement.They were both laid off on October 25,1937.The respondent's records show that on October 31, 1937, therewere 39 employees remaining in the assembly department.There-after the number of employees in the department decreased graduallyuntil it reached a low of 11 by March 31, 1938. 'Thereafter, thenumber gradually increased but it did not reach 39 employees untilsometime in November 1939, long after the married woman rule hadgone into effect.In the cases of Welch and Stead, the situation is materially different.The respondent laid them off on December 29, 1937, and at the end ofthat month, according to the respondent's records, there were only 18employees remaining in this department.By January 31, 1939, thenumber employed in the department had reached 27 and, while within24The rule did not bar the hiring of married women in the grinding department. MARLIN-ROCKWELL . CORPORATION519the next month or two thereafter there was another slight decline, thenumber of employees reached 30 by August 31 of that year.Therebeing no evidence to the contrary, it is reasonable to infer that therewere positions available for them on January 31, 1939.We find, as did the Trial Examiner, that the refusal to reemployGreene and Nordstrand was for reasons other than their union member-ships or activities.Considering the union membership and activitiesofWelch and Stead, their long tenure of employment, the evidence oftheir satisfactory work, the availability of employment for them priorto the effective date of the married woman rule, the anti-union state-ment of Baker to Welch, the threat of Brandel that the respondentwould not reinstate Stead because of her union membership, and therespondent's opposition to the Union, we find, as did the _ Trial Ex-aminer, that the respondent denied reinstatement to Welch and Steadbecause of their 'union membership and, activities, and that suchdiscrimination occurred before themarriedwoman rule becameoperative.We find that the respondent, by refusing to reemployWelch and Stead, discriminated in regard to their hire and tenure ofemployment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.5.The polishing departmentGeorge F. Scottwas employed by the respondent in 1936 in the polish-ing department.He joined the Union in June 1937, but did not wearhis union button and does not appear to have been an active member.In the summer of 1937 he was transferred to the precision grindingdepartment, where he did polishing and odd jobs.On December 30,1937, he was laid off, the reason assigned being lack of work.Kreutzdenied knowledge of Scott's union membership.The Trial Examineraccepted the denial, found that the respondent did not know that hewas a member of the Union, and recommended dismissal of the com-plaint with respect to Scott.Upon the entire record we find, as didthe Trial Examiner, that the respondent did not deny reinstatement toScott because of his union membership or activities.Manley L. Jeffersonwas employed by the respondent as a polisherinDecember 1936.Aside from 1 week's lay-off,25 about January1937, he worked steadily until he was laid off on December 29, 1937,the reason assigned being lack of work.He was never thereafterreinstated.Jefferson joined the Union in June 1937 and the followingmonth was elected trustee and chief plant steward for the Union.Therespondent admittedly knew that he was active in the Union.Hetestified that, at the time of his last lay-off, he asked Foreman Kreutz2iAt the completion of this lay-off, he was called back to work by the respondent 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDifhe was being discharged, and that Kreutz said, "No," and saidfurther that he would be recalled when business improved.Kreutz, ineffect, denied that he told Jefferson that Jefferson would be recalledwhen business improved. In the light of other statements by Kreutzfound to be inaccurate, the Trial Examiner did not credit hisdenial.We find that Kreutz made the statement attributed to himby Jefferson.In October 1939 Jefferson unsuccessfully applied for work twice atthe respondent's plant.Later in the same month he asked Brandelabout work. Jefferson testified, and we find, that Brandel statedthat the respondent would notify Jefferson when his services wereneeded.26In June or July 1940, as found above, Assistant ForemanBlodine asked Clemons if he knew of any polishers who were availablefor employment, and Clemons suggested Jefferson and Henry O.Warmack, whose case is discussed below, whereupon Blodine remarkedthat the respondent could not use these men.On the same dayKreutz also asked Clemons about polishers.Clemons again recom-mended Jefferson and Warmack.Kreutz advised Clemons to "forgetabout those two men because they may cause you to lose your job,too, bringing their names up in here like that," meaning that therespondent would not reinstate Jefferson and Warmack because oftheir union membership and activities and threatening Clemons withdischarge for attempting to secure their reinstatement.As foundabove, Blodine told Anderson in September 1940 that Jefferson didnot "stand any more chance getting back" into the plant than Ander-son did, meaning that he had no chance of reinstatement, and whenAnderson asked for the reason, Blodine responded, "You ought toknow," meaning that the respondent would not reinstate Jeffersonbecause of his union membership.The respondent admitted thatJefferson was at least an average worker and was available.The onlyreason advanced by the respondent for its failure to reinstate Jeffersonwas that he was not persistent in applying.The above statementsof Kreutz and Blodine amply demonstrate the futility of any attemptsby Jefferson to secure reinstatement.The respondent's records show that there were 11 employees remain-ing in the polishing department after December 31, 1937, and that byMarch 31, 1938, the number of employees in the department had beenreduced to 7.By, January 31, 1939, the number had increased to 18,and thereafter,- with the exception of slight reductions in employmentin 1 or 2 months, gradually increased until by the end of Decemberemployees.We find, as did the Trial Examiner, that employment in46Brandei'sversion is that he told Jefferson that the respondent was not rehiring at the time, and thatJefferson should "keep in touch" with the respondent.We credit, as did the Trial Examiner, Jefferson'stestimonywith respectto Brandei's statement. MARLIN-ROCKWELL CORPORATION521the polishing department was available for Jefferson on January 31,1939.Jefferson's union office and activity, his satisfactory work, theabsence of a satisfactory reason why he was- not reinstated while otherold employees were reinstated and new ones hired in his department,the statements of Kreutz and Blodine that he would not be reinstatedbecause of his union membership and activities, and the respondent'sexpressed hostility to the Union convince us, as they did the TrialExaminer, that the respondent denied Jefferson reinstatement becauseof his union membership and activities.We find that the respondent,by refusing to reinstate Jefferson, discriminated in regard to his hireand tenure of employment, thereby discouraging membership in theUnion and inwith, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Henry 0. Warmackwas employed in the polishing department in1935'and worked continuously, with the exception of one short lay-offafter which he was recalled by the respondent, to March 1, 1938, atwhich time the respondent laid him off, assigning lack of work as thereason.He has not been reinstated.Warmack testified that, inadvising him of his lay-off, Kreutz told him that he would be one ofthe first to be reinstated.Kreutz denied making this promise, butwe credit the testimony of Warmack, as did the Trial Examiner.Warmack joined the Union in the spring of 1937, attended some ofthe meetings, and thereafter wore his union button while at work.A picture taken by the respondent of the polishing department inoperation showed Warmack at work, wearing his union button.Within 3 months after his lay-off Warmack applied to Kreutz forreinstatement, but without success.In the fall of 1938, Brandel toldhim that he would not be rehired because "it was hard for his foremanto handle him" and he was "almost a case of insubordination."Kreutz testified that Warmack was not efficient as an outer polisherbut admitted that he assigned him matching, at which work he wassatisfactory, and that he was an average worker.Kreutz assertedgenerally that Warmack was inclined to be resentful of criticism andacted "superior."In June or July 1940, as noted above, Blodine told Clemons thatthe respondent could not use Jefferson and Warmack, and Kreutztold Clemons, in effect, that the respondent would not reinstate thembecause of their union membership and activities and threatened himwith discharge for attempting to secure their reinstatement.'As stated above, there were 7 employees remaining in the polishingdepartment on March 31, 1938, and by January 31, 1939, the numberhad increased to-18., Thereafter many old and new employees were 522DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed in the department.27We find, as did the Trial Examiner,that employment in the polishing department was available for War-mack on January 31, 1939.In view of Warmack's union membership and activities, his satis-factory work, the vagueness of the respondent's defenses, the failureto reinstate him while old employees were reinstated and new oneswere hired in his department, the statements of Kreutz and Blodinethat he would not be reinstated because of his union membership andactivities, and the respondent's antagonism to the Union, we find, asdid the Trial Examiner, that the respondent denied him reinstatementbecause of his union membership and activities.We find that therespondent, by` refusing to reinstateWarmack, discriminated inregard to his hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in,Section 7 of the Act.6.The machine shopBernard H. AbrahamsonandMaynard G. Buchanan.Abrahamsonwas employed in December 1936 as a machinist.He was laid off onJanuary 7, 1938, and has never been recalled.The respondentassigned lack of work as the reason for the lay-off.He joined theUnion in the spring of 1937, thereafter solicited membership for it,and was otherwise active in its affairs.Approximately 6 monthsafter his lay-off, he applied at the plant gate for reinstatement andwas told by the gateman that the respondent would notify him whenhis services were required.In the fall of that year, Brandel told himthat the respondent was not hiring men in the machine shop.Wehave found that about January 1939, when Abrahamson went to thehome of Assistant Superintendent Louis Leonhart, from whom he hadoriginally secured the position, to ascertain the cause of his long lay-off,Leonhart agreed to attempt to secure his reinstatement and said,"God damn you Benny, you had no business joining that union . . ."The respondent has not reinstated him.Buchananwas employed on machinist and general repair workfrom August 13, 1936, until he was laid off on January 7, 1938, thereason assigned being lack of work.He testified that at the time ofthe lay-off Tyrrell told him that he thought that it would be onlytemporary.Tyrrell denied that he made this statement, but wecredit the testimony of Buchanan, as did the Trial Examiner.Buchanan joined the Union in the summer of 1937 and thereafterwore his union button at work. In, February and March followinghis lay-off, Buchanan unsuccessfully applied for work at the respond-27 The respondent contends that two former employees whose periods of employment antedate that of-Warmack are now performing the work that he performed. However, their periods of employment were notcontinuous and neither of them was in the respondent's employ at the time of Warmack's layoff. MARLIN-ROCKWELL CORPORATION523east's plant gate.In 1939 and early in i940 he applied to Tyrrell,his foreman.In the summer of 1940 he applied to Brandel, who toldhim .that, the respondent would ,notify him when needed.Therespondent-has not reinstated him.Brandel and Tyrrell testified that-Abrahamson and Buchanan werenot good mechanics and required constant supervision.Clarence E.'Lindstrom, assistant foreman under Tyrrell, testified that Abrahamson"did fair" on repair work, but was not a "first class operator" andcould not perform some operations, and that Buchanan was "on thesame order."Tyrrell stated that he retained Abrahamson andBuchanan-for a year because both had "some" ability and "knewwhat it was all about" and that he hoped that they-would improve,but that neither did.Leonhart had recommended Abrahamson whenhe was' hired, and Tyrrell admitted that in September 1938 he gaveAbrahamson an unqualified written endorsement as to his qualifica-tions and ability as a workman.28He further admitted that he gavevery few recommendations and purposely recommended Abrahamsonunqualifiedly.In view of this endorsement of Abrahamson and thelack of a specific showing that the work of-Abrahamson and Buchananwas inferior, the Trial Examiner did not credit the testimony ofBrandel and Tyrrell that their work was unsatisfactory.There is noshowing in the record that they were ever advised that their work wasunsatisfactory, and the respondent assigned lack of work as thereason for both lay-offs.The respondent's records show that on January 31, 1938, there were35 employees in the machine shop.The number increased in thelatter part of the year and by February 28, 1939, there were 42employees.The increase continued thereafter and by the end of 1940there were 65 employees, 32 of whom were new employees.We find,as did'the Trial Examiner, that on February 28, 1939; employment inthe machine shop was available for Abrahamson and Buchanan.In view of the respondent's retention of Abrahamson and Buchananformore than a year, Tyrrell's admission that they had "some"ability, his recommendation of Abrahamson, and the lack of a specificshowing that the work of Abrahamson and Buchanan was inferior, wefind, as did the Trial Examiner, that they were competent employeesand that the alleged criticism of their work was not the reason theactivity,Leonhart's anti-union statement to Abrahamson, and theabsence of a satisfactory showing why they were not reinstated, to-gether with the respondent's opposition to the Union, convince us, asthey did 'the Trial Examiner, that the respondent did not reinstateAbrahamson and Buchanan because of their union membership andt38 In this endorsementTyrrell characterizedAbrahamson as "a faithful, competent and efficientworkman." 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities.We find that the respondent,- by refusing to reinstateAbrahamson and Buchanan, discriminated in regard to their hire andtenure of employment, thereby discouraging membership in the Unionand interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.7.The millwright departmentZalmon Frarywas hired in the fall of 1936 as a laborer in the mill-wright department under the supervision of Foreman Tyrrell.Hewas laid off on December 30, 1937, the reason assigned being lack ofwork.He joined the Union in the fall'of 1937 and thereafter wore hisunion button at work. ' That fall he took a week off for medicalattention.He testified that the following week Tyrrell, in passing outthe time checks to the employees for the previous week, announcedthat there was no time check for him because he had been "playingaround with the union . . ."Tyrrell denied making this statement,but in the light of the respondent's anti-union attitude, especiallyduring'this period, the Trial Examiner did not credit his denial.Wefind that he made the statement attributed to him by Frary.Two or three days after his lay-off, Frary went to the respondent'splant for his overall jacket.He saw Tyrrell and asked when he wouldbe reinstated.He testified that Tyrrell replied that his work wassatisfactory and that the respondent would notify him when needed.Tyrrell also denied making this statement; but the Trial Examiner didnot credit his denial.We find that Tyrrell made the above statement.Thereafter Frary sought reinstatement at the plant gate every weekor two until a few weeks before the hearing, without avail.Tyrrelladmitted that Frary wasa "fair" worker.He testified that therespondent did not' reinstate Frary because he was the object ofpractical jokes played by other employees and because he would lethis work accumulate and then absent himself 2 or 3 days to let some-one else clear up the accumulation.The "practical joke" criticismseems trivial.It could have been prohibited at any time if the fore-man saw fit to exercise his authority as such. In any event, it was acriticism of the other millwright employees rather than of Frary.Although Frary's weekly time card would have shown his absences,the respondent produced no such record to substantiate the statementof the foreman.The respondent's records show that on December 31, 1937, there,were 14 employees in the millwright department.Thereafter therewas a further decrease followed by a gradual increase.By October31, 1939, there were 18 employees in the department and by December31, 1940, 22 employees, 13 of'whom were new employees.The TrialExaminer found, and we find, that on October 31, 1939, employmentin the millwright department was available for Frary. MARLIN-ROCKWELL CORPORATION525Frary's union membership and activities, the failure of any showingof unsatisfactory work, the unsatisfactory character of the defensesadvanced at the hearing, Tyrrell's anti-union statement to him, andthe respondent's hostility to the Union convince us, as they did theTrialExaminer, that the respondent denied Frary reinstatementbecause of his union membership and activities.Upon the basis ofthe entire record we find that the respondent, by refusing to reinstateFrary, discriminated in regard to his hire and tenure of employment,thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Lewis Almwas employed as a laborer in the millwright departmentfrom 1935 until he was laid off on June 9, 1938. The respondentassigned lack of work as the reason for the lay-off.Alm joined theUnion in April 1937, wore his union button at work, and was laid offwith other employees that month, but the respondent reinstated himthe following July under the settlement agreement heretofore men-tioned.In August or September 1938 and several times thereafter heapplied for reinstatement at the plant gate. In December 1940, whileat the gate, he talked to Tyrrell through the fence.Alm testified,without contradiction, that Tyrrell told him that he did not "wanthim working there any more." The respondent has never rein-stated'Alm.Tyrrell testified that the respondent did not reinstate him becausehe had "been in several fights," was "kind of surly" and `''gruff," and"slackened up in his work."Tyrrell admitted that he knew that Almbelonged to the Union, that he never engaged'in fighting around theplant, and that he was a fair workman. Brandel testified that thereports he had from the foremen indicated that Alm "had a temper,"was an athlete, "somewha"t of a bully," and that some of the menaround the plant "were somewhat afraid of him."When asked howAlm's work compared with others in the department, Brandel statedthat the other workmen "were as a whole better or as good."Hestated that Alm was an "in and out" worker, one day working hardand the next day working slowly, and that for these reasons he was anundesirable employee.Brandel admitted that he received no com-plaints from Tyrrell as to the quality of Alm's work.The TrialExaminer found that Alm was a fair worker.As stated above, the respondent's records show that there were 14employees in the millwright department on December 31, 1937, 18employees by October 31, 1939, and 22 , employees by December31, 1940, 13 of whom were new employees. The Trial Examinerfound, and we find, that on October 31, 1939, employment in themillwright department was available for Alm. 526DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe vague generality and inconsistency of the testimony of Tyrrelland Brandel reveal the absence of any substantial objection to Alm'swork.We find, as did the Trial Examiner, that he was a competentand satisfactory employee.His union membership and activities, theunsatisfactory character of the defenses advanced at the hearing, theabsence of a satisfactory showing why he was not reinstated while otherold employees were reinstated and new ones hired, together with therespondent's antagonism to the Union, convince us, as they did theTrial Examiner, that the respondent did not reinstate Alm because ofhis union membership and activities.We find that the respondent, byrefusing to reinstate Alm, discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.TimothyMallen.The Trial Examiner found that the respondenthad not discriminated in regard to the hire and tenure of employmentofMallen and recommended that the complaint be dismissed as tohim.At the oral argument the Union stated that it would "accept"this recommendation of the Trial Examiner.We have reviewed theevidence bearing upon Mallen's case and concur in the findings of theTrial Examiner.We find that the respondent did not reinstate Mallenfor reasons other than his union membership and activities.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in, Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of Carl K. Corson, Charles G. Nelson,Welch, Frances Stead, Manley L. Jefferson, Henry 0. Warmack,Bernard H. Abrahamson, Maynard G. Buchanan, Zalmon Frary;Lewis Alm, and Harold Moller. The record does not indicate the pre-cisedate when each of these persons, absent discrimination, wouldhave been reinstated.' The Trial Examiner recommended back payfrom the dates when, following the lay-offs, the number of employees MARLIN-ROCKWELL CORPORATION527in''given departments first reached a figure substantially in excess ofthe number of employees remaining immediately after the lay-offs.The respondent has not shown that this method is unfair or arbitraryand we find that it will effectuate the policies of the Act.' In AppendixA, annexed hereto, and made a part hereof, the name of each of theemployees found to have been discriminated against is set forth, to-gether with the date as of which he would have been reinstated accord-ing to the aforementioned formula.We shall order the respondent to,offer the individuals listed in Appendix A full and immediate rein-statement,to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges, and tomake them whole for any loss of pay they have suffered by reason ofthe respondent's discrimination by payment to each of them of a sumof money equal- to the amount which each would, normally have earnedas wages from the date appearing opposite his name in Appendix Ato the date of the offer of reinstatement, less his net earnings duringsuch period.29Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local No. 338, is a labor organization, within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof the individuals named in Appendix A hereof, thereby discouragingmembership in International Union, United Automobile Workers ofAmerica, Local No. 338, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of the Act.3.By discriminating against Harold Moller because he gave testi-mony under the Act, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (4) of theAct.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.29By "net earnings" is meant earnings less expenses, such as for transportation, room, and board, incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for his unlawful discharge and the consequent necessity of his seekingemployment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union,Local2590,8 N.L. R. B 440. 'Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporation v. NationalLabor RelationsBoard,311 U. S. 7.448105-42-vol. 39-35 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The respondent has not discriminated with regard to the hireand tenure of employment of Charles A. Bosworth, John Ullberg,James A. Morgan, Leah (Gardner) Greene, Mabel Nordstrand, GeorgeF. Scott, and Timothy Mallen.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Marlin-Rockwell Corporation, Jamestown, New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in InternationalUnion,UnitedAutomobile Workers of America, Local No. 338, or any other labororganization of its employees, by refusing to reinstate any of itsemployees or in any other manner discriminating against them inregard to their hire, tenure, terms, or conditions of employment;(b)Refusing to reinstate or otherwise discriminating against anyemployee because he has filed charges or given testimony under theAct;`(c)In any other manner interfering with, restraining, and coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives' of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidand protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to the individuals named in Appendix A hereof immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges;(b)Make whole the said individuals named in Appendix A hereof,and each of them, for any loss of pay they may have suffered by reasonof the respondent's discrimination in regard to their hire and tenureof employment, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages from thedate appearing after his name as shown in Appendix ,A hereof, to thedate of the respondent's offer of-resinstatement; less his net earningsduring said period;(c)Post immediately in conspicuous places throughout its plantat Jamestown, New York, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs 1 MARLIN-ROCKWELL CORPORATION529(a), (b),, and (c) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a) and (b) of this Order;and (3) that the respondent's employees are free to become or remainmembers of International Union, United Automobile Workers ofAmerica, Local No. 338, and that the respondent will not discriminateagainst any employee because of membership or activity in thatorganization;_(d)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.AND ITIS FURTHERORDERED that the complaint,in so far as italleges that the respondent discriminated in regard to the hire andtenure of employment of Charles A. Bosworth, John C. Ullberg,James A. Morgan, Leah (Gardner) Greene, Mabel Nordstrand,George F. Scott, Timothy Mallen, Earl Bliss, Helen Erickson (Theo-bald),Harry W. Rapp, Herbert Tolson, and Joe B. Wilson, withinthe meaning of Section 8 (1) and (3) of the Act, be, and it hereby is,dismissed.APPENDIX ACarl K. Corson, March 31, 1939.Charles G. Nelson, August 31, 1938.Fred S. Latona, December 31, 1938.Lawrence H. Edmunds, December 31, 1938.Elmer E. Meleen, December 31, 1938.Agnes Welch, January 31, 1939.Frances Stead, January 31, 1939.Manley L. Jefferson, January 31, 1939.Henry O. Warmack, January 31, 1939.Bernard H. Abrahamson, February 28, 1939.Maynard G. Buchanan, February 28, 1939.Zalmond Frary, October 31, 1939.Lewis Alm, October 31, 1939.Harold Moller, August 31, 1938.